UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):February 15, 2008 Luby's, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) Delaware 74-1335253 (State of incorporation) (IRS Employer Identification Number) 13111 Northwest Freeway, Suite 600 Houston, Texas77040 (Address of principal executive offices, including zip code) (713) 329-6800 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. * Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) * Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) * Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) * Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On February 15, 2008, the Company purchased 500,000 shares of its common stock at $9.50 per share in a privately negotiated, block transaction.The shares were acquired through Sanders Morris Harris Group Inc. Although the Company does not currently maintain a buy-back program for its common stock, it does consider purchases from its shareholders from time to time. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LUBY'S, INC. (Registrant) Date: February 19, 2008 By: /s/Christopher J. Pappas Christopher J. Pappas President and Chief Executive Officer
